Citation Nr: 1431021	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter is on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA diabetes mellitus examination in March 2011.  However, as noted in the June 2014 Brief of Appellant, the March 2011 VA examiner did not opine as to whether the Veteran requires regulation of activities based on the utilization of insulin to control his diabetes.  In addition, in a June 2012 statement, the Veteran suggested that his diabetes mellitus has worsened since the March 2011 examination.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the VA treatment records since October 2011.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner is specifically asked to comment on the following:

a. Whether the Veteran's diabetes requires insulin, a restricted diet and/or regulation of activities in order to control.  For VA purposes, the term "regulation of activities" means that the Veteran has been medically advised to avoid strenuous occupation and recreational activities. 

b. Episodes, if any, of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected diabetes mellitus on his ability to work.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

